Citation Nr: 1525396	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Following the hearing, the file was held open for a period of thirty days.  During this period, the Veteran submitted an additional written statement from a friend (a "buddy statement") along with a written statement waiving initial RO consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








[CONTINUED ON NEXT PAGE]
REMAND

The Veteran is seeking service connection for PTSD, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The evidence reflects the Veteran is currently diagnosed with PTSD, see e.g. July 2009 VA treatment records.

During his hearing, the Veteran reported that during service he was woken in the middle of the night by a knife being held to his throat from a fellow soldier of a certain ethnic group who had been drinking.  He stated this incident occurred in approximately the summer of 1973, while stationed at Fort Carson.  

The claims file includes written statements from two different "buddies" reflecting that in 1973 at Fort Carson the Veteran broke up a fight in the barracks involving drunken soldiers and a knife.  Additionally, his service personnel records include testimony from a Captain during a July 1973 hearing regarding the Veteran's retention in the armed forced following a separate illegal drug incident.  In his testimony, the Captain reported the Veteran had helped with racial problems at Fort Carson, including "on one occasion helped out with a drunkard that was in the barracks."  Accordingly, the claims file includes evidence supporting the Veteran's description of his in-service stressor.

Review of the claims file reflects the Veteran has not yet been provided with a VA examination regarding his PTSD.  Because there is a current diagnosis, and some suggestion of an in-service stressor, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  The examiner should provide an opinion as to whether there is any link between the Veteran's described in-service stressor and his currently diagnosed PTSD.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VAMC Denver for treatment from 2013 to the present.

2.  Schedule the Veteran for an examination to evaluate the etiology of his PTSD.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a full rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including his post-service diagnosis with PTSD and evidence supporting his described in-service stressor, the examiner should answer the following questions:
	
a)  Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder.

b)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder began during, or was otherwise caused by, his active duty service, to include his alleged in-service stressor relating to the being woken by a drunk soldier holding a knife to his throat?

3.  Then, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




